Citation Nr: 0305216	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for bilateral 
flatfoot, with hallux valgus currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from April 22, 1970 to 
December 19, 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by 
which the RO denied the veteran's claim for a disability 
rating in excess of 30 percent for bilateral flatfoot with 
hallux valgus.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by no 
more than severe impairment, including absence of 
longitudinal arch, pain in the heels, painful and tender 
calluses, and loss of pliability, but no marked pronation, 
extreme tenderness of the plantar surfaces, or marked inward 
displacement and severe spasm of the tendo achillis. 

2.  The veteran had resection of half the heads of both of 
the first metatarsals to correct hallux valgus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5276 (2002).

2.  The criteria for a separate 10 percent rating for hallux 
valgus of the right great toe have been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. Part §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5280 (2002).

3.  The criteria for a separate 10 percent rating for hallux 
valgus of the left great toe have been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. Part §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5280 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The Board has considered the evidence of record, including VA 
treatment records dated from November 1999 to September 2000 
and a report of a June 2000 VA examination.  The VA treatment 
records show visits to the podiatry clinic in November 1999 
for complaints of painful calluses and cramping at night.  In 
April 2000 the veteran was treated for complaints of painful 
calluses and was diagnosed with onchymosis.  In June 2000 the 
veteran was again treated for complaints of pain in the 
plantar surface and great toe and was diagnosed with 
degenerative joint disease.  In July 2000 he was treated for 
complaints of foot pain but had no new complaints since the 
last visit.  In September 2000 the veteran's visit to the 
podiatry clinic was for routine foot care.  He complained of 
painful calluses lasting two months, burning in the big toes, 
pain on walking, and tiredness.  He reported improvement with 
inserts.  

The VA examination report dated in June 2000 reflects 
complaints of pain like hot pins in his heels and shooting 
up.  His big toes were really bothering him.  The physical 
examination showed no deformities of the feet except that 
they were flat.  There were tender calluses over the fifth 
metatarsal heads bilaterally on the plantar surface and 
bilaterally over the medial aspect of the metatarsal 
phalangeal joint of both great toes.  There were bilateral 
two-and-a-half inch longitudinal scars over the dorsum of the 
metatarsal phalangeal joints of the great toes.  There was 
loss of pliability of the feet.  Dorsiflexion of the right 
great toe was performed to 20 degrees and on the left to 10 
degrees.  There was no plantar flexion at this joint.  
Plantar flexion at the interphalangeal joint was 20 degrees 
on the right and 30 degrees on the left.  X-rays revealed 
degenerative joint disease of the great toes and at the 
tarsal-navicular joints.  The standing lateral views showed 
absence of any longitudinal arch.  The examiner diagnosed 
bilateral pes planus, grade IV; bilateral plantar calluses 
secondary to the pes planus; and degenerative joint disease 
of the great toes with limitation of motion of the proximal 
and distal joints.  

The RO evaluated the veteran's bilateral flatfoot disability 
as 30 percent disabling under Diagnostic Code 5276.  A 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indication of swelling on use of the feet, 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2002).

The Board finds that the veteran's bilateral flatfoot 
disability does not more nearly approximate the higher 50 
percent evaluation under Diagnostic Code 5276.  In this 
regard, the Board notes that the evidence does not show 
marked pronation or marked inward displacement.  While the 
veteran complains of pain in the heels and toes, and tender 
calluses were noted on plantar surfaces of the feet, there is 
no indication that he has "extreme" tenderness as 
contemplated by the criteria for a 50 percent rating.  
Supporting this conclusion is the evidence that the veteran 
is able to walk and that shoe inserts improve his condition.  
Considering this evidence, the Board does not find that the 
evidence of record demonstrates bilateral flatfoot at a 
pronounced degree such as would warrant the higher 50 percent 
rating.  In short, the Board finds that the veteran's 
bilateral flatfoot disability does not more nearly 
approximate the criteria for a higher 50 percent evaluation 
under Diagnostic Code 5276.

The Board has considered whether a separate 10 percent rating 
is warranted under Diagnostic Code 5280.  Under Diagnostic 
Code 5280, a 10 percent rating may be assigned for unilateral 
hallux valgus where operated with resection of the metatarsal 
head, or where severe, if equivalent to amputation of great 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2002).  In 
this case, the evidence of record includes an x-ray report 
dated in June 1978 indicating that the veteran had resection 
of half the heads of both first metatarsals.  Liberally 
construing the language of the diagnostic code, which can be 
interpreted to suggest merely that any resection satisfies 
the regulatory criteria for a compensable rating, the Board 
finds that the criteria for a 10 percent rating have been 
met.  Because a 10 percent rating is the maximum evaluation 
possible under this provision, a higher evaluation is not 
warranted.

Hallux valgus is a deformity of the big toe.  See Weggenman 
v. Brown, 5 Vet. App. 281 (1993).  Review of the criteria for 
flatfoot under Diagnostic Code 5276 reveals that it deals 
with deformity of the arch of the foot and only addresses the 
big toe as a demarcation point for a shift in the weight-
bearing line.  Given this, the Board concludes that, because 
the criteria for pes planus and hallux valgus do not include 
the same manifestations, separate evaluations for each 
disability do not contravene 38 C.F.R. § 4.14.  Consequently, 
a 10 percent rating is warranted under Diagnostic Code 5280 
for each big toe.

Finally, the Board notes that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation of that extremity.  38 C.F.R. § 4.68.  In this 
case, the rating for amputation of a forefoot or loss of use 
of a foot is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5166, 5167.  The combination of ratings for each foot does 
not exceed 40 percent under 38 C.F.R. § 4.25.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  Here, the 
veteran was notified of the evidence needed to substantiate 
the claim for benefits in the October 2000 rating decision, 
the May 2001 statement of the case, and by letter dated in 
November 2002.  Lastly, VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notified the veteran of whose obligation it was to 
produce evidence to substantiate the claim by letter dated in 
November 2002.  This letter explained VA's duty to assist the 
veteran, what VA would do, and what the veteran needed to do.  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations by letter dated in November 
2002.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  In the November 2002 letters, the 
veteran was asked to tell VA about any additional information 
or evidence he might want VA to try to obtain for him.  No 
response to that request was received.  The veteran was 
provided a VA examination dated in June 2000.  Consequently, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.

Entitlement to a separate rating of 10 percent for right 
hallux valgus is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to a separate rating of 10 percent for left 
hallux valgus is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

